NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD DAVID JONES,                             No. 17-15805

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04374-DGC

 v.
                                                MEMORANDUM*
GRAND CANYON UNIVERSITY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Ronald David Jones appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law violations.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(6). Skilstaf, Inc. v. CVS Caremark


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Corp., 669 F.3d 1005, 1014 (9th Cir. 2012). We affirm.

      The district court properly dismissed Jones’s 42 U.S.C. § 1983 claims

because Jones failed to allege facts sufficient to show that defendants acted under

color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988) (to state a claim

under § 1983 a plaintiff must show that the alleged deprivation was committed by

a person acting under color of state law); Rendell-Baker v. Kohn, 457 U.S. 830,

839-43 (1982) (a privately owned school is not a state actor for purposes of

§ 1983).

      The district court properly dismissed Jones’s federal discrimination claims

because Jones failed to allege facts sufficient to state any plausible claims. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, a plaintiff must still present factual allegations

sufficient to state a plausible claim for relief); Diaz v. Eagle Produce Ltd. P’ship,

521 F.3d 1201, 1207 (9th Cir. 2008) (setting forth elements of a claim under the

Age Discrimination in Employment Act); Cordova v. State Farm Ins. Cos., 124

F.3d 1145, 1148 (9th Cir. 1997) (setting forth elements of a discrimination claim

under Title VII); Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996)

(setting forth elements of a discrimination claim under the American with

                                            2                                       17-15805
Disabilities Act).

      The district court properly dismissed Jones’s claim under the Florida Civil

Rights Act (“FCRA”) because Jones failed to file his complaint with the Florida

Commission on Human Relations (“FCHR”) prior to filing this action. See

Woodham v. Blue Cross & Blue Shield of Fla., Inc., 829 So.2d 891, 894 (Fla.

2002) (filing a complaint with the FCHR is a prerequisite to bringing a civil action

based upon an alleged violation of the FCRA).

      We reject as unsupported by the record Jones’s contentions that service of

Grand Canyon University’s motion to dismiss was untimely and that defendants’

answering brief was untimely filed.

      AFFIRMED.




                                         3                                   17-15805